The petition by the intervening plaintiff, Jane Doe, for certification for appeal from the Appellate Court, 90 Conn. App. 525 (AC 25619), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the trial court’s summary judgment for the plaintiff with respect to the claim of coverage for child molestation by an employee of Pediatric Day and Night Care, LLC?”
*908The Supreme Court docket number is SC 17517.
Decided October 6, 2005
Kevin E. Creed, in support of the petition.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.